Atkinson, Justice.
A petition for certiorari to the judgment of the Couvt of Appeals was granted in this case. This court has further and fully considered all the provisions of the policy of life insurance together with all other evidence in the case and the entire record. It appears that the Court of Appeals did not err in affirming the judgment of the trial court, for any reasons assigned in the petition for certiorari. The writ for certiorari was improvidently granted, and will be Dismissed.

All the Justices concur, except Russell, C.J., and Hutcheson, J., who dissent.

Sam Kimzey and Wheeler & Kenyon, for plaintiff.
C. M. McClure, for defendant.